DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 June 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tanaka (US 2015/0248596.)
Regarding claim 1, 
	Tanaka discloses an image processing apparatus comprising: 
a hardware processor [308 in fig. 3] that obtains a read image from a reader [a user; please note that the claim does not recite the “reader” being part of the processor or apparatus] that reads a print-through image [patches] formed on a back surface [“front side” on fig. 7B] opposite an image forming surface [“back side” on fig. 7A] of a recording medium [the user observes/reads the patterns and inputs data into the apparatus; paragraph 0063], wherein a target image [test chart  including patches 701 in fig. 7A] is formed on the image forming surface with a color material [black ink], and the print-through image is formed on the back surface by the color material permeating through the recording medium [as seen in fig. 7B; paragraphs 0063-0065]; 
an obtaining unit that obtains a comparison image [‘Dt’ for density 50% in fig. 7B] in which the target image is at least recognizable [paragraphs 0065 and 0071]; 
a comparator that compares the read image with the comparison image [last sentence of paragraph 0085]; 
an adjuster that adjusts a printing process parameter [paragraphs 0071-0076 and 0087-0092]; and 
a notifying unit [205 in fig. 2] that performs notification [paragraphs 0077 and 0093], 
wherein depending on a result of the comparison by the comparator, the hardware processor causes at least one of (i) the adjuster to perform the adjustment and (ii) the notifying unit to perform the notification [step S1209 in fig. 12; paragraphs 0085-0093.]

Regarding claim 2, 
	Tanaka further discloses wherein the hardware processor generates the comparison image based on the target image and a print-through ratio for the print-through image [paragraph 0085.]

Regarding claim 3, 
	Tanaka further discloses wherein the hardware processor reverses the target image and multiplies a density of the reversed target image by the print-through ratio in units of pixels, thereby generating the comparison image [as seen in fig. 11C, the image (flag file) is the reverse/opposite of the image in fig. 11A.]

Regarding claim 4, 
	Tanaka further discloses the image processing apparatus further comprising an operation receiver [UI screen 400, displayed in operation unit 302], wherein the hardware processor sets the print-through ratio specified by a user operation received by the operation receiver [paragraph 0057-0065.]

Regarding claim 5, 
	Tanaka further discloses wherein the obtaining unit obtains a trial read image read by the reader in trial printing as the comparison image [preflight; paragraphs 0067.]

Regarding claim 6, 
	Tanaka further discloses wherein the comparator compares the read image with the comparison image in units of pixels [step S1206 in fig. 12; paragraph 0085.]
Regarding claim 7, 
	Tanaka further discloses wherein the notifying unit notifies an image quality of the read image, thereby performing the notification [paragraphs 0077 and 0093.]

Regarding claim 9, 
	Tanaka further discloses an image forming apparatus [102 in figs. 1 and 3] comprising: 
an image forming unit [304 in fig. 3] that forms an image on a recording medium [paragraph 0041]; and 
the image processing apparatus according to claim 1 [see rejection above.]

Regarding claim 10, 
	Tanaka discloses a non-transitory computer readable storage medium [as mentioned in paragraphs 0113 and claim 12] storing a program that causes a computer of an image processing apparatus to perform steps that are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Ikari (US 2015/0373227.)
Regarding claim 8, 
	Tanaka teaches the claimed limitations as set forth above but fails to expressly disclose the image processing apparatus further comprising the reader.
	However, Ikari discloses an image processing method including the step of, if show-through has occurred in read image data on the front side of the document read by a scanner unit [140 in fig. 3], a show-through correction processing unit [2430 in fig. 4] performs processing for reducing the show-through, wherein the show-through correction processing unit performs both generation of show-through correction information (index for show-through correction) and show-through correction processing based on the show-through correction information [paragraphs 0047-0067.] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing apparatus in the Tanaka invention to include means for reading an image as taught by Ikari for the purpose of streamlining the reading process, making it more efficient and accurate.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853